Order entered October 7, 2020




                                      In The
                              Court of Appeals
                       Fifth District of Texas at Dallas

                               No. 05-20-00191-CV

 FIELDALE FARMS CORPORATION, OZARK MOUNTAIN POULTRY,
   INC., AND HOUSE OF RAEFORD FARMS, INC., Appellants/Cross-
                          Appellees

                                         V.

          SOMMA FOOD GROUP, LLC, Appellee/Cross-Appellant

                On Appeal from the 14th Judicial District Court
                            Dallas County, Texas
                     Trial Court Cause No. DC-17-00698

                                      ORDER

      Although appellee/cross-appellant SOMMA Food Group was ordered to file

a combined responsive and cross-appellant’s brief within thirty days of the filing of

appellants’ opening briefs, it filed its cross-appellant’s brief at the time

appellants/cross-appellees filed their opening briefs. SOMMA now seeks, along

with the appellants/cross-appellees, an extension of time to file the appellee’s and

cross-appellees’ responsive briefs.
      Local Rule 5(a) provides, in relevant part, as follows:

             In a civil appeal in which a cross-appeal has been timely filed,
      the briefs to be filed by the parties are:
             1) The appellant’s brief.
             2) A combined appellee’s and cross-appellant’s brief.
             3) A combined appellant’s reply brief and cross-appellee’s
             brief.
             4) The cross-appellant’s reply brief.

5th Tex. App. (Dallas) Loc. R. 5(a). Accordingly, we STRIKE SOMMA’s cross-

appellant’s brief. We GRANT the extension motion TO THE EXTENT that we

ORDER SOMMA to file its combined appellee’s and cross-appellant’s brief no

later than November 20, 2020. Appellants/cross-appellees shall each file their

combined appellant’s reply and cross-appellee’s briefs within thirty days of the

date the appellee’s/cross-appellant’s brief is filed.



                                               /s/      BILL WHITEHILL
                                                        JUSTICE